Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin McCarthy on 08 July 2022.
The application has been amended as follows: 
In claim 1, at step (iv), after “obtained in step”, “(iv)” has been deleted and –(iii)--has been inserted therefor.
In claim 1, “wherein the marker is selected from the group consisting of” has been deleted and –wherein the markers are-- has been inserted therefor.
	Claims 8-10 and 16-20 have been canceled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A. It is noted that the claims have been amended to recite “S1. No. 71” in place of “SNP71.” The specification in Table 1 lists 71 SNPs wherein S1. No. 71 is defined as a marker in the SRY gene on Y chromosome, which is amplified and detected using the forward primer of SEQ ID NO: 141 and the reverse primer of SEQ ID NO: 142. 
B. The closest prior art of Woodward et al (PGPUB 2016/0145682) teaches a method for monitoring the status of a transplanted organ in a subject that has received a transplant comprising: obtaining a sample from the subject that has received a transplant, such as a blood, plasma, or serum sample; identifying marker sequences in transplant donors that are part of a predetermined profile / panel of markers— i.e., the panel of markers, including SNPs, disclosed therein; performing droplet digital PCR on circulating, cell-free nucleic acids in the sample obtained from the subject that has received the transplant; determining a ratio of donor derived marker sequences / SNPs to recipient derived marker sequences / SNPs, each expressed as a percent; and determining the status of the transplanted organ based on a comparison of the calculated ratio to a cutoff value (e.g., para [0023-0025], [0035], [0047], [0054-0058], [0060] and [0063-0064)). Woodward teaches that the SNPs to be assayed are those have been previously identified as being suitable to differentiate between two unrelated individuals, including those disclosed by Pakstis. Woodward also teaches using SNPs that have a high minor allele frequency, nearest to 50%. Woodward also states “[0040] SNPs may also be selected on the basis that they have, for example, an overall population minor allele frequency of >0.4.” 
Beck (Clinical Chemistry. 2013. 59(12): 1732; cited in the IDS) teaches methods for monitoring grafts following transplantation by detecting SNP markers in circulating cell-free DNA (see p. 1732, col. 1 and Figure 3). Beck teaches that the method may include identifying SNPs that are homozygous in the patient's genomic DNA and then identifying SNPs in the donor’s genomic DNA that are heterozygous or homozygous for these SNPs, but in which the genotype of the SNP is heterologous between the donor and recipient (e.g., Figure 3). Beck teaches that such SNPs will be the most informative for distinguishing between donor-derived and recipient-derived markers in circulating, cell-free DNA (e.g., Figure 3). Beck also states “once SNPs that differ between donor and recipient are identified, only SNPs with the best sensitivity (homozygous in both but different in donor and recipient) need to be measured subsequently” (p. 1733, col. 1).
However, the prior art does not teach or suggest the presently claimed methods of assessing the status of a transplanted organ in a transplant recipient wherein the method comprises i) screening a biological sample from a transplant recipient for each of the 71 markers listed in claim 1 using each of the primer pairs recited in claim 1, wherein the recipient is homozygous for one or more of the markers; ii)  identifying, using DDPCR, in a cell-free sample from the recipient one or more of the listed markers obtained from the transplant donor, wherein the one or more markers is heterozygous in the transplant donor;  iii) calculating a ratio of the donor-derived markers to the recipient-derived markers expressed as a percent; and iv) assessing the organ status of the transplant recipient based on a comparison of the calculated percent obtained in iii) with a cut-off value.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634